Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143606 & (152)                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143606
                                                                    COA: 288657
                                                                    Oakland CC: 2008-219884-FH
  ROBERT LEE CHILDRESS, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the June 28, 2011 judgment of the Court of Appeals is
  considered. We DIRECT the Oakland County Prosecuting Attorney to answer the waiver
  of counsel issue presented in the defendant’s application for leave to appeal within 28
  days after the date of this order. The prosecuting attorney is further directed to determine
  whether there were other court proceedings involving this case from September 15, 2008
  until September 22, 2008 that have not previously been transcribed wherein the waiver of
  counsel was discussed with the defendant.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
         y1219                                                                 Clerk